Case 1:21-cv-00802-DG-VMS Document 6 Filed 02/18/21 Page 1 of 3 PageID #: 112




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


WESTCHESTER FIRE INSURANCE
COMPANY,

                                         Plaintiff,
                           v.

31 OPERATING, LLC, 31 GROUP, LLC, LASSO                       MEMORANDUM AND ORDER
OIL & GAS, LLC a/k/a LASSO OIL & GAS, J.
DOE(S) 1-10 (FICTICIOUS NAMES                                       21-cv-802 (LDH) (VMS)
REPRESENTING UNKNOWN INDIVIDUALS),
AND XYZ CORP(S) 1-10 (FICTICIOUS NAMES
REPRESENTING UNKNOWN
CORPORATIONS),

                                         Defendants.


LASHANN DEARCY HALL, United States District Judge:

        Plaintiff Westchester Fire Insurance Company (“Westchester”) commenced this action

against Defendants 31 Operating, LLC (“31 Operating”), 31 Group, LLC (“31 Group”), Lasso

Oil & Gas, LLC a/k/a/ Lasso Oil & Gas, J. Doe(s) 1-10, and XYZ Corp(s) 1-10 on February 12,

2021. (Compl., ECF No. 1.) Plaintiff asserts claims for specific performance for collateral

security, contractual indemnification, breach of indemnity agreement, common law

indemnification, exoneration, subrogation, and quia timet. (Id.) On February 12, 2021, Plaintiff

filed a motion for a temporary restraining order (“TRO”), preliminary injunction, and expedited

discovery as to Defendants 31 Operating and 31 Group. (ECF No. 2.)

        A preliminary injunction is an extraordinary and drastic remedy and should be granted

only where the moving party establishes (1) a likelihood of success on the merits, (2) a

likelihood that it will suffer irreparable harm if a preliminary injunction is not granted, (3) that

the balance of hardships tips in its favor, and (4) that the public interest is not disserved by relief.

                                                      1
Case 1:21-cv-00802-DG-VMS Document 6 Filed 02/18/21 Page 2 of 3 PageID #: 113




JBR, Inc. v. Keurig Green Mtn., Inc., 618 F. App'x 31, 33 (2d Cir. 2015). The standard for the

issuance of a TRO is essentially the same. Andino v. Fischer, 555 F. Supp. 2d 418, 419

(S.D.N.Y. 2008). However, unlike preliminary injunctions, “TROs . . . are characteristically

issued in haste, in emergency circumstances, to forestall irreparable harm.” Romer v. Green

Point Sav. Bank, 27 F.3d 12, 16 (2d Cir. 1994). Not surprisingly, then, a plaintiff's “[d]elay in

seeking enforcement of [its] rights . . . tends to indicate at least a reduced need for such drastic,

speedy action.” Citibank, N.A. v. Citytrust, 756 F.2d 273, 276 (2d Cir. 1985); see also Majorica,

S.A. v. R.H. Macy & Co., Inc., 762 F.2d 7, 8 (2d Cir. 1985) (“Lack of diligence, standing alone,

may . . . preclude the granting of preliminary injunctive relief, because it goes primarily to the

issue of irreparable harm.”). So is the case here.

       According to the complaint, on or about March 30, 2017, 31 Operating and 31 Group

executed a General Agreement of Indemnity in favor of Plaintiff (the “Indemnity Agreement”).

(Compl. ¶ 9.) Under the first provision of the Indemnity Agreement, 31 Operating and 31 Group

are jointly and severally obligated to “pay or cause to be paid to the SURETY both the agreed

premium and, upon written request by the SURETY at any time, collateral security for its

suretyship . . ..” (Compl. ¶ 11.) Pursuant to that provision, Plaintiff, as surety, made a written

demand on 31 Operating and 31 Group to deposit with Plaintiff collateral security in the amount

of $1,241,250.00 by letter dated November 3, 2020. (Pl.’s Mem. L. Supp. TRO (“Pl.’s Mem.”)

8, ECF No. 2-1; see also Compl., Ex. 2, ECF No 1-6.) And, although Plaintiff demanded 31

Operating and 31 Group provide the collateral by November 24, 2020, the payment was not, and

to this day has not been, made. (Id.) This is Plaintiff’s first application for a TRO. In other

words, Plaintiff waited approximately three months to seek emergency relief from this Court.

Plaintiff’s delay undermines any need for speedy action by the Court. Citibank, 756 F.2d at 276-



                                                   2
Case 1:21-cv-00802-DG-VMS Document 6 Filed 02/18/21 Page 3 of 3 PageID #: 114




77 (ten-week delay was unreasonable); Carson Optical, Inc. v. Alista Corp., No. 19-CV-1725

(SFJ) (AKT), 2019 WL 3729460, at *5 (E.D.N.Y. Aug. 8, 2019) (two- to three-month delay was

unreasonable).

       Plaintiff's motion for a TRO is denied. The Court makes no finding with respect to

Plaintiff’s motion for a preliminary injunction and request for expedited discovery. The Court

will hold a telephonic conference in this matter on February 24, 2020, at 10:00 a.m., during

which it will set out a briefing schedule on Plaintiff's motion for a preliminary injunction and

hear any request regarding discovery. Plaintiff shall serve Defendant with copies of its

complaint, its motion papers, and this order by February 22, 2021.



                                                      SO ORDERED.

Dated: Brooklyn, New York                             /s/ LDH
       February 18, 2021                              LASHANN DEARCY HALL
                                                       United States District Judge




                                                 3
